DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 have been considered but are moot because the new ground of rejection over Argentine et al. 2017/0360993 in view of Rosenbluth et al. 2003/0014075 and further in view of Sepetka et al. US 2002/0169473.
Sepetka et al. teaches an occlusion device 250 (figure 47) for treating an aneurysm providing an expandable filling body being covered by a sheath (paragraph 0024), the filling body 256 self-expands in response to translational sliding or retraction of the sheath 258 (paragraph 0155), the filling body expands proportionally to a distance the tubular sheath slides (as sheath is retracted, figures 47-), the distal portion of the filling body substantially expanding while the tubular sheath partially covers the tubular shaft 257 (figure 48), the filling body is configured to maintain a state where the distal portion is substantially expanded and a proximal portion is compressed (figure 48) during deployment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the porous filling body" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
	Claims 2 and 7 recites the language “an outer surface of the lumen” in lines 1-2 and line 2 respectively.  Examiner notes that a lumen by definition is a cavity or bore of a tube, which are unfilled areas or spaces.  Therefore, a “lumen” cannot have an outer surface, but there may only be a surface of another element surrounding a lumen. 
	Claim 10 discloses “the lumen” on lines 2 and 3.  It is unclear if the lumen is referring to the guidewire lumen or a lumen of the porous filling body.
Claims 3-6 and 8, 9, 11 and 12 are dependent from claim 1. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Argentine et al. 2017/0360993 in view of Rosenbluth et al. 2003/0014075 and further in view of Sepetka et al. US 2002/0169473.
Regarding claims 1, 11 and 12, Argentine discloses: a catheter system (Methods for introducing the hydrogel-associated endovascular prosthesis are known in the art, and suitably include the use of various catheter systems, often utilizing a stent-graft delivery catheter, or other similar structures, paragraph [0060], Figure 3A, 3B) for delivery of a filling body to an aneurysmal sac in a body lumen which catheter system comprises: a substantially tubular shaft having a proximal end, a distal end and a guidewire lumen extending between the proximal and distal ends; a substantially tubular sheath (Methods for introducing the hydrogel-associated endovascular prosthesis are known in the art, and suitably include the use of various catheter systems, often utilizing a stent-graft delivery catheter, or other similar structures, paragraph [0060]…Methods for carrying out the radial expansion are known in the art and suitably include the use of a balloon catheter, or removal of a covering or sheath to allow endovascular prosthesis 100 to self-expand, as described herein and known in the art, paragraph [0061]) defining an interior volume, coaxially positioned over the tubular shaft and slidable relative to the tubular shaft; a compressible filling body arranged in a compressed state in the interior volume between the sheath and the shaft near the distal end of the tubular shaft; wherein the compressible filling body (100) is expandable (Methods for carrying out the radial expansion are known in the art and suitably include the use of a balloon catheter, or removal of a covering or sheath to allow endovascular prosthesis 100 to self-expand, as described herein and known in the art, [0061]…expanding the hydrogel composition to the expanded state within the target blood vessel. As discussed throughout, expansion of the hydrogel composition from a non-expanded state to an expanded state occurs when the hydrogel polymer in the hydrogel composition is hydrated with water (e.g., blood), [0062]), when released from the sheath…having a lumen (116), a lumen of the filling body being preferably substantially cylindrical (See Figure 1B,and seen in its expanded configuration in Figure 3B, Examiner notes that that this state is larger than the non-expanded state when compressed within a catheter (see [0062]) and this expanded state is meant to fill/implant in a target treatment site in the body (see [0033].). 
Argentine discloses removal of a covering or sheath to allow endovascular prosthesis 100 to self-expand but fails to disclose a porous filling body or the filling body being configured to expand responsive to translational sliding of the tubular sheath, a length of the distal end that expands is proportional to a distance that the tubular sheath slides.
Rosenbluth teaches (Figure 1A-1E, expansile polymeric material 30) a porous filling body (The expansile polymeric material may comprise a hydrogel. Preferable hydrogels include a biocompatible, macroporous, hydrophilic hydrogel foam, paragraph [0055], the porosity creates more surface area which allows for better expansile and thrombogenic properties, paragraph [0023].
Sepetka et al. teaches an occlusion device 250 (figure 47) for treating an aneurysm providing an expandable filling body being covered by a sheath (paragraph 0024), the filling body 256 self-expands in response to translational sliding or retraction of the sheath 258 (paragraph 0155), the filling body expands proportionally to a distance the tubular sheath slides (as sheath is retracted, figures 47-48), the distal portion of the filling body substantially expanding while the tubular sheath partially covers the tubular shaft 257 (figure 48), the filling body is configured to maintain a state where the distal portion is substantially expanded and a proximal portion is compressed (figure 48) during deployment.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the compressible filling body of Argentine to have the porous filling body of Rosenbluth for the purpose of porosity creates more surface area which allows for better expansile and thrombogenic properties, and translational sliding or retraction of a sheath for proportionally expanding the filling body, as known in the art and taught by Sepetka et al., to retract a sheath to control exposure of a self-expandable filling body once placed over the aneurysm or at the desired location within the body.
Regarding claim 2, Argentine further discloses: an outer surface of the filling body surrounding the lumen is non-cylindrical, and is one of bulbous shaped, ellipsoidal or spheroid (See Figure 3B).
Regarding claim 3, Argentine further discloses, wherein a stent is arranged in the lumen of the filling body (figure 3A, 3B, body stent 106 allows for the endovascular prosthesis 100 to transition between a radially-compressed configuration (see FIG. 5A) suitable for delivery in a low-profile delivery catheter and a radially-expanded configuration (see FIG. 5B), [0055]).
Regarding claim 4, Argentine further discloses wherein the material (stent in figure 3A is part of the inner body as it is part of the inner lumen, see [0055]) of the filling body has an open cell structure (See stent within lumen in Figure 3A or 3B), preferably of a shape memory polymer or other memory material (Body stents 106 can be provided as rings or other expandable features that can be self-expanding… structures are shaped or formed from a material that can be provided with a mechanical memory to return the structure from a radially-compressed or constricted delivery configuration to a radially-expanded configuration for deployment. Non-exhaustive exemplary self-expanding materials include stainless steel, a super-elastic metal such as a nickel titanium alloy or nitinol, various polymers, or a so-called super alloy, which may have a base metal of nickel, cobalt, chromium, or other metal , [0055]).
Regarding claim 5, Argentine  further discloses wherein the material of the filling body is a hydrogel composition 108 applied to the tubular body 104 in a liquid, gel, foam, suspension other flowable form, paragraph [0030], hydrogel composition 108 can further comprise a biologically active agent, biologically active agents which can be utilized in the embodiments described herein include, collagen, fibrin, thrombin, dipyridamole, heparin, anti-platelet drugs, anti-thrombogenic drugs, anti-proliferative drugs, and anti-mitotic drugs. Suitably, the biologically active agent is a pro-thrombotic material such as collagen fibrin or thrombin, [0041]. Examiner notes page 6 of applicant specification for support that “Such a structure allows for good compressibility and allows for good thrombogenic properties when expanded into the aneurysmal sac” which is clearly supported by the prior art.
Argentine fails to explicitly disclose a non-isotropic 3D printed foam.
Argentine teaches a hydrogel composition 108 applied to the tubular body 104 in a foam, and can further comprise collagen, fibrin, thrombin, dipyridamole, heparin, anti-platelet drugs, anti-thrombogenic drugs, anti-proliferative drugs, and anti-mitotic drugs, material such as collagen fibrin or thrombin, but is fails to disclose being 3D printed.  The claimed phrase “3D-printed with a structure” is being treated as a product by process limitation; that is, that the 3D-printed foam is made by combining different elements that yield good compressibility and thrombogenic properties. As set forth in MPEP 2113, product-by-process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. See MPEP 2113. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 698,227 USPQ 964,966 (Fed. Cir. 1985).
Thus, even though Argentine is silent as to the process used to create a 3D printed foam, it appears that the product in Argentine would be the same or similar as that claimed; especially since both applicant' s product and the prior art product is made of compositions that create good compressibility and thrombogenic properties. 
Regarding claim 6, Argentine further discloses wherein the filling body is composed out of a plurality of thrombogenic wires (hydrogel composition 108 (or hydrogel coating) covers the entire outer surface 120 of the tubular body 104. This includes both the graft material 110 of tubular body 104, as well as body stents 106, show in FIG. 1A, [0036]) (Examiner understands that since the stent wires are covered by the hydrogel composition, as shown in Figure 3B the wires of the stent 106 are thrombogenic due to having the thrombogenic composition lying on the exterior.) arranged to a body core in which the substantially cylindrical lumen (See Figure  3B) is provided (the hydrogel composition 108 is applied to the tubular body 104 in a liquid, gel, foam, suspension other flowable form, [0030], hydrogel composition 108 can further comprise a biologically active agent, biologically active agents which can be utilized in the embodiments described herein include collagen, fibrin, thrombin, dipyridamole, heparin, anti-platelet drugs, anti-thrombogenic drugs, anti-proliferative drugs, and anti-mitotic drugs. Suitably, the biologically active agent is a pro-thrombotic material such as collagen fibrin or thrombin, paragraph [0041]).
Regarding claim 7, Argentine discloses a system capable of entering aneurysm defects within the abdominal and thoracic regions of the aorta and the iliac artery (Embodiments of the present technology as described herein can be combined in many ways to treat one or more of many vascular defects such as aneurysms or dissections within a blood vessel, such as the abdominal or thoracic regions of the aorta, paragraph [0022]) The most common culprit vessels are lumbar arteries, inferior mesenteric artery or internal iliac artery. Embolization of the branch vessel is indicated if the aneurysm sac continues to expand in size, [0076]) (Examiner understands that both the placement and intended use for the prior art and the application are identical. In addition to pages 6-7 of the applicant specification stating, “For aneurysm in other parts of the body, such as the thoracic aorta, the iliac artery and the popliteal artery, other dimensions would be required (2 cm to 10 cm).” it is the examiner’s position that the prior art meets all the limitations of the claim.).
It would be obvious that Argentine’s device would be within the claimed ranges of 2-10cm because it is intended to be used in the same parts of the body. 
Argentine discloses the claimed invention except for disclosing the claimed ranges of the lumen as 2-10cm. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a lumen within the range of 2-10cm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.	
Furthermore, Applicant has not provided evidence of the criticality of the claimed range of 2-10 cm in the instant specification. On page 6 of the instant specification, Applicant discloses exemplary dimensions of the lumen of the device in order to use the device in a number of places in the body. However, Applicant has not provided evidence, such as how the claimed range have unexpected results in the outcome of the invention. It is the Examiner's position that one of ordinary skill in the art at the time the invention was made would have known the approximate range of 2-10 cm and determined the necessary dimensions of the device to use it in the specified areas as disclosed by the application specification. Therefore, the claimed range is merely a range discoverable by routine skill in the art and fails to patentably distinct the claimed invention of claim 7 from the prior art.	
Regarding claim 8, Argentine discloses wherein the filling body is coated with a hemostatic coating, such as fibrinogen, fibrin or collagen or another coating that promotes aneurysm sac remodeling (hydrogel composition 108 (or hydrogel coating) covers the entire outer surface 120 of the tubular body 104. This includes both the graft material 110 of tubular body 104, as well as body stents 106, show in FIG. 1A, [0036]) (the hydrogel composition 108 is applied to the tubular body 104 in a liquid, gel, foam, suspension other flowable form, [0030]…hydrogel composition 108 can further comprise a biologically active agent…biologically active agents which can be utilized in the embodiments described herein include… collagen, fibrin, thrombin, dipyridamole, heparin, anti-platelet drugs, anti-thrombogenic drugs, anti-proliferative drugs, and anti-mitotic drugs. Suitably, the biologically active agent is a pro-thrombotic material such as collagen fibrin or thrombin, [0041]).
Regarding claim 10, Argentine et al. discloses and an outer surface of the filling body having a main dimension perpendicular to the longitudinal axis of the lumen (See Figure 3B), which main dimension is at least 1.5 times the diameter of the main dimension, perpendicular to the longitudinal axis of the lumen (Examiner notes that the outer portion of 100 is covered by a hydrogel composition (108A) and seen in its expanded configuration in Figure 3B. It is understood that this state is larger than the non-expanded state when compressed within a catheter (see [0062]) and this expanded state is meant to fill/implant in a target treatment site in the body (see [0033].).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a diameter having a dimension at least 1.5 times a longitudinal length, if necessary to fill the aneurysm or target treatment site, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Argentine et al. 2017/0360993 in view of Rosenbluth et al. 2003/0014075 and further in view of Sepetka et al. US 2002/0169473, as applied to Claim 1 above, and further in view of Evans et al. 2006/0212112.
Regarding claim 9, Argentine in view of Rosenbluth and Sepetka discloses the filling body being flared on at least one ends to facilitate cannulation, but does not explicitly disclose the lumen of the filling body being flared on at least one end to facilitate cannulation. 
Evans teaches the lumen of the filling body is flared on at least one (proximal end 50) (See Figure 5D), preferably both ends to facilitate cannulation (lower or proximal end 50 of the tubular lumen will be flared to a larger diameter so that it can accommodate the openings into both of the iliac arteries (IA), paragraph [0052]). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the filling body of Argentine in view of Rosenbluth and Sepetka to have at least one flared end as taught by Evans for the purpose of accommodating the openings into bifurcation arteries.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA C LAUER whose telephone number is (571)270-5418. The examiner can normally be reached Monday-Thursday 7:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.C.L/               Examiner, Art Unit 3771          
/DIANE D YABUT/               Primary Examiner, Art Unit 3771